AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                       V.                                   (For Offenses Committed On or After November 1, 1987)


                      Marcos Perez-Gutierrez                                Case Number_: 3:20-mj-20361

                                                                            Serena Premiee
                                                                           Defendant's Allorney


REGISTRATION NO. 9441 4298
                                                                                                             FILED
THE DEFENDANT:                                                                                                 FEB 1 8 2020
 IZI pleaded guilty to count( s) I of Complaint
                                                                                                       l_;Ll=RI\ U.:,          ~~I~       ~~)U!I I
 D was found guilty to count( s)                                                                                        UI.J
                                                                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                      I



      after a plea of not guilty.                                                                                                                    "
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                             .\ II
                             )El. TIME SERVED                            • _________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, February 18, 2020
                                                                         Date of Imposition of Sentence                                                   I

                                   /
                                                                         nitlctJ.LLOcK
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                       3:20-mj-20361
